 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 29th day of October 2009,
between Secure America Acquisition Corporation (the “Company”) and James M.
Tousignant (“Executive”).
 
WHEREAS, simultaneously with the execution of this Agreement, the Company has
entered into a Contribution Agreement, dated September 2, 2009 (the
“Contribution Agreement”), whereby the Company has agreed to contribute the
Contribution Property (as defined in the Contribution Agreement) in exchange for
the issuance of a certain percentage of the membership interests of Ultimate
Escapes Holdings, LLC (“Ultimate Escapes”), all as more fully set forth in the
Contribution Agreement (such transaction is the “Contribution” and the effective
date of such Contribution is the “Closing Date”);
 
WHEREAS, Executive is currently a member of Ultimate Escapes, and subject to the
closing of the transactions contemplated by the Contribution Agreement, such
transactions are of substantial benefit to Executive; and
 
WHEREAS, prior to the Contribution, Executive has been employed by Ultimate
Escapes as its President and Chief Executive Officer, and following the
Contribution, Executive and the Company desire that Executive be employed by the
Company, on such terms and subject to such conditions as are set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the parties hereto, the parties agree as
follows:
 
1.           Term of Employment.  The Company hereby agrees to employ Executive,
and Executive agrees to work for the Company, upon the terms set forth in this
Agreement, for the period commencing as of the Closing Date (the “Commencement
Date”) and ending on the three-year anniversary of the Commencement Date, unless
sooner terminated in accordance with the provisions of Section 4 or extended as
hereinafter provided (such period, as it may be extended or terminated, is the
“Agreement Term”).  Beginning on the third anniversary of the Commencement Date,
and on each anniversary of the Commencement Date thereafter, the Agreement Term
shall extend for an additional one year period from the then current expiration
date of the Agreement Term unless, at least 90 days prior to the third
anniversary of the Commencement Date or 90 days prior to the anniversary of each
Commencement Date thereafter, either Executive or the Company provides written
notice to the other party electing not to extend the Agreement Term.
 

--------------------------------------------------------------------------------


 
2.           Title; Capacity.  The Company will employ Executive, and Executive
agrees to work for the Company, as its President and Chief Executive Officer
(“CEO”) to perform the duties and responsibilities inherent in such position and
such other duties and responsibilities as the Company’s Board of Directors (the
“Board”) shall from time to time reasonably assign to him.  The Company shall
take all reasonable action to cause Executive to be elected to the Board.  Upon
any termination of employment, Executive shall be deemed to have resigned and,
if required by the Board, Executive hereby agrees to immediately execute a
resignation letter to the Board.
 
3.           Compensation and Benefits.
 
3.1.         Salary.  The Company shall pay Executive an annual base salary of
$450,000, less applicable payroll withholdings (the “Base Salary”), which shall
be payable in accordance with the Company’s customary payroll
practices.  Thereafter, the Base Salary shall be subject to annual review and
increase in an amount equal to 10% of Executive’s Base Salary, as determined by
the Board on the anniversary of the Commencement Date each year of the Agreement
Term.
 
3.2.         Bonus.  During each year of the Agreement Term, Executive shall be
eligible to receive a cash bonus (such bonus is referred to as the “Bonus”) in
an amount of at least 10% and at most 100% of Executive’s Base Salary, less
applicable payroll withholdings, which bonus shall be discretionary and any
amount of such annual Bonus shall be determined in the sole discretion of the
Board and based on such factors as the Board establishes.  Additionally,
Executive shall be entitled to receive a pro-rated Bonus, if one is awarded, for
any portion of a year in which Executive was employed by the Company, provided,
however, that Executive shall not be entitled to such bonus in the event that
Executive is terminated for “Cause” (as such term is defined below).  Such Bonus
shall be payable at such times as bonuses are paid to other executives of the
Company, but not later than 60 days after the end of each fiscal year of the
Company.
 
3.3.         Equity.  Executive shall be entitled to equity incentives, in an
amount to be determined by the Board, or a committee thereof, in its sole
discretion, which equity incentives shall be granted to Executive no later than
one-hundred twenty (120) days from the Closing Date and shall vest ratably in
three (3) equal annual installments commencing on the first anniversary of the
initial grant date(s) thereof, and may be further accelerated or forfeited as
set forth in the equity agreement entered into between the parties in connection
with this Agreement.
 
3.4.         Fringe Benefits.  Executive shall be entitled to participate in all
benefit programs that the Company establishes and makes available to its senior
executives.  Executive shall also be entitled to take fully paid vacation in
accordance with Company policy, which shall be no more than four (4) weeks per
calendar year.  Additionally, Executive shall continue to be entitled to two (2)
lifetime memberships (ELITE Platinum and SIGNATURE Platinum memberships) in the
Ultimate Escapes luxury destination clubs, as set forth in Schedule 6.1(a) (UR
Member Club Facilities Usage Rights Summary) of the Ultimate Resort Holdings,
LLC Operating Agreement, dated April 30, 2007.
 
2

--------------------------------------------------------------------------------


 
3.5.         Reimbursement of Expenses.  The Company shall reimburse Executive
in the amount of up to $25,000 per year to lease, and use for business purposes,
a car, and shall also reimburse Executive for such reasonable and necessary
business expenses incurred by Executive while Executive is employed by the
Company, which are directly related to the furtherance of the Company’s
business.  Executive must submit any request for reimbursement no later than
ninety (90) days following the date that such business expense is incurred in
accordance with the Company’s reimbursement policy regarding same and business
expenses must be substantiated by appropriate receipts and documentation. The
Company may request additional documentation or a further explanation to
substantiate any business expense submitted for reimbursement, and retains the
discretion to approve or deny a request for reimbursement.  If a business
expense reimbursement is not exempt from Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), any reimbursement in one calendar year
shall not affect the amount that may be reimbursed in any other calendar year
and a reimbursement (or right thereto) may not be exchanged or liquidated for
another benefit or payment.  Any business expense reimbursements subject to
Section 409A of the Code shall be made no later than the end of the calendar
year following the calendar year in which such business expense is incurred by
Executive.
 
3.6.         Indemnification and Directors and Officers Insurance.  The Company
shall indemnify Executive to the same extent as the Company indemnifies its
officers and directors under its charter and bylaws.  The Company shall purchase
and maintain in full force and effect at all times during Executive’s employment
and for a period of eighteen (18) months thereafter, policies of directors and
officers insurance covering Executive for all actions Executive takes on the
Company’s behalf during Executive’s employment.
 
4.           Termination of Employment Period.  The Agreement Term shall
terminate upon the earlier to occur of any of the following:
 
4.1.         Termination of the Agreement Term.  At the expiration of the
Agreement Term, but only if appropriate notice is provided pursuant to Section
1.
 
4.2.         Termination for Cause.  At the election of the Company, for
Cause.  For the purposes of this Section 4.2, “Cause” for termination shall be
deemed to exist upon the occurrence of any of the following:
 
4.2.1.         a determination by the independent directors of the Board of
Directors that Executive has engaged in dishonesty, gross negligence or
misconduct that is injurious to the Company or its affiliates;
 
4.2.2.         Executive’s conviction or entry of nolo contendere (or
international equivalent) to any felony or crime involving moral turpitude,
fraud or embezzlement of Company property;
 
3

--------------------------------------------------------------------------------


 
4.2.3.         Executive’s material breach of this Agreement, which, if curable,
has not been cured by Executive within thirty (30) calendar days after Executive
shall have received written notice from the Company stating with reasonable
specificity the nature of such breach; or
 
4.2.4.         Executive’s material breach of any of the terms of the
restrictive covenants set forth in Section 6 below, which, if curable, has not
been cured by Executive within thirty (30) calendar days after Executive shall
have received written notice from the Company stating with reasonable
specificity the nature of such breach.
 
4.3.         Termination by the Company Without Cause.  At the election of the
Company, without Cause, at any time, upon 30 days notice to Executive.
 
4.4.         Death or Disability.  The Agreement shall terminate upon
Executive’s death or disability.  If Executive shall be disabled so as to be
unable to perform the essential functions of Executive’s position under this
Agreement with or without reasonable accommodation, the Board may remove
Executive from any responsibilities and/or reassign Executive to another
position with the Company during the period of such disability, and Executive
will continue to receive the same Base Salary and benefits then in effect set
forth in this Agreement for a period of twelve (12) months, and such
reassignment shall not trigger a Good Reason termination as provided
herein.  Notwithstanding any such removal or reassignment,, Executive’s
employment may be terminated by the Company at any time thereafter.  Nothing in
this Section 4.4 shall be construed to waive Executive’s rights, if any, under
existing law, including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.  Notwithstanding the foregoing, if and only to the extent that
Executive’s disability is a trigger for the payment of deferred compensation, as
defined in Section 409A of the Code, “disability” shall have the meaning set
forth in Section 409A(a)(2)(C) of the Code.
 
4.5.         Voluntary Termination by Executive.  At the election of Executive,
upon not less than 30 days’ prior written notice by Executive to the Company.
 
4.6.         Voluntary Termination by Executive for Good Reason.  At the
election of Executive, for Good Reason (as defined herein), at any time upon 30
days’ prior written notice by Executive.  As used in this Agreement, “Good
Reason” means if the Company, without Executive’s written consent, fails to cure
any one or more of the events or circumstances listed below within ten (10)
calendar days after receiving written notice from Executive:
 
4.6.1.         the assignment to Executive of duties materially inconsistent
with this Agreement or a material diminution in title or authority;
 
4.6.2.         any failure by the Company to pay Executive the compensation and
benefits to which Executive is entitled in any material way, including any
reduction in compensation including Base Salary, or payments and benefits to
which Executive is entitled under this Agreement including, without limitation,
the obligation to purchase and keep in force a policy of directors and officers
liability insurance;
 
4

--------------------------------------------------------------------------------


 
4.6.3          any material breach by the Company of the material terms of this
Agreement; or
 
4.6.4          the requirement that Executive relocate to a location more than
fifty (50) miles outside of Orlando, Florida.
 
5.           Effect of Termination.
 
5.1.         Termination for Cause, at the Election of Executive.  In the event
that Executive’s employment is terminated for Cause pursuant to Section 4.2 or
at the election of Executive pursuant to Section 4.5 the Company shall have no
further obligations under this Agreement other than to pay to Executive the
compensation and benefits, including payment for accrued but untaken vacation
days, otherwise payable to Executive under Section 3 through the last day of
Executive’s actual employment by the Company (“Accrued Obligations”).
 
5.2.         Termination by the Company Without Cause, by Executive for Good
Reason or for Death or Disability.  In the event that the Company terminates
Executive’s employment without Cause pursuant to Section 4.3, Executive
terminates Executive’s employment for Good Reason, pursuant to Section 4.6, or
by death or disability pursuant to Section 4.4, the Company, in addition to the
Accrued Obligations, shall continue to pay to Executive his annual Base Salary
then in effect for a period of twelve (12) months on a regular payroll
basis.  In addition, the Company shall continue Executive’s coverage under and
its contributions towards Executive’s health care, dental, disability and life
insurance benefits on the same basis as immediately prior to the date of
termination, except as provided below, for twelve (12) months from the last day
of Executive’s employment; provided, however, continuation coverage under the
Company’s health and dental policies is subject to Executive’s valid election
for such continuation coverage in accordance with section 4980B of the Code.  If
the Company is not able to provide Executive benefit continuation coverage under
the plans as set forth above, the Company shall pay Executive an amount equal to
the employer portion of the applicable premiums for the relevant
period.  Notwithstanding the foregoing, subject to any overriding laws, the
Company shall not be required to provide any health care, dental, disability or
life insurance benefit otherwise receivable by Executive if Executive is
actually covered or becomes covered by an equivalent benefit (at the same cost
to Executive, if any) from another source.  Any such benefit made available to
Executive shall be reported to the Company.  The benefits provided for in this
Section 5.2 are conditioned upon the execution and delivery by Executive of a
release of all claims against the Company in conformance with applicable law and
in form and substance satisfactory to the Company (the “Release”) no later than
45 days following Executive’s termination.  To the extent required by Section
409A of the Code, the first installment of such Base Salary in the amount of six
(6) months’ Base Salary shall be payable on the first business day following the
effective date of termination, and the remainder shall be payable in accordance
with the Company’s regular payroll procedures thereafter.  If Section 409A of
the Code is not applicable at the time of such termination, such Base Salary
continuation shall commence immediately after the date of the Release.
 
5

--------------------------------------------------------------------------------


 
5.3.         Separation from Service.  Notwithstanding anything set forth in
Sections 4 and 5 of this Agreement, a termination of employment shall be deemed
not to have occurred until such time as Executive incurs a “separation from
service” with the Company in accordance with Section 409a(a)(2)(A)(v) of the
Code and the applicable provisions of Treasury Regulation Section 1.409A-3.
 
6.           Non-disclosure and Non-competition.
 
6.1.         Proprietary Information.
 
6.1.1.         Executive agrees that all information and know-how, whether or
not in writing, of a private, secret or confidential nature concerning the
Company’s business or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company.  By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, designs,
drawings, slogans, tests, logos, ideas, practices, projects, developments,
plans, research data, financial data, personnel data, computer programs and
codes, and customer and supplier lists.  Executive will not disclose any
Proprietary Information to others outside the Company except in the performance
of Executive’s duties or use the same for any unauthorized purposes without
written approval by an officer of the Company, either during or after
Executive’s employment, unless and until such Proprietary Information has become
public knowledge or generally known within the industry without the fault of
Executive, or unless otherwise required by law.
 
6.1.2.         Executive agrees that all files, letters, memoranda, reports,
records, data, sketches, drawings, laboratory notebooks, program listings, or
other written, photographic, electronic or other material containing Proprietary
Information, whether created by Executive or others, which shall come into
Executive’s custody or possession, shall be and are the exclusive property of
the Company to be used by Executive only in the performance of Executive’s
duties for the Company.
 
6.1.3.         Executive agrees that Executive’s obligation not to disclose or
use information, know-how, records and tangible property of the types set forth
in Sections 6.1.1 and 6.1.2 above, also extends to such types of information,
know-how, records and tangible property of subsidiaries and joint ventures of
the Company, customers of the Company or suppliers to the Company or other third
parties who may have disclosed or entrusted the same to the Company or to
Executive in the course of the Company’s business.
 
6

--------------------------------------------------------------------------------


 
6.2.         Inventions.
 
6.2.1.         Disclosure.  Executive shall disclose promptly to an officer or
to attorneys of the Company in writing any idea, invention, work of authorship,
whether patentable or unpatentable, copyrightable or uncopyrightable, including,
but not limited to, any computer program, software, command structure, code,
documentation, compound, genetic or biological material, formula, manual,
device, improvement, method, process, discovery, concept, algorithm,
development, secret process, machine or contribution (any of the foregoing items
hereinafter referred to as an “Invention”) Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others.  The disclosure
required by this Section applies (a) during the period of Executive employment
with the Company; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by Executive during Executive’s regular
hours of employment with the Company; (c) whether or not the Invention was made
at the suggestion of the Company; (d) whether or not the Invention was reduced
to drawings, written description, documentation, models or other tangible form;
and (e) whether or not the Invention is related to the general line of business
engaged in by the Company.
 
6.2.2.         Assignment of Inventions to Company; Exemption of Certain
Inventions.  Executive hereby assigns to the Company, without royalty or any
other further consideration, Executive’s entire right, title and interest in and
to all Inventions which Executive conceives, makes, develops or works on during
employment and for one year thereafter, except those Inventions that Executive
develops entirely on Executive’s own time after the date of this Agreement
without using the Company’s equipment, supplies, facilities or trade secret
information unless those Inventions either (a) relate at the time of conception
or reduction to practice of the Invention to the Company's business, or actual
or demonstrably anticipated research or development of the Company; or (b)
result from any work performed by Executive for the Company.
 
6.2.3.         Records.  Executive will make and maintain adequate and current
written records of all Inventions.  These records shall be and remain the
property of the Company.
 
6.2.4.         Patents.  Subject to Section 6.4, Executive will assist the
Company in obtaining, maintaining and enforcing patents and other proprietary
rights in connection with any Invention covered by Section 6.1.  Executive
further agrees that Executive’s obligations under this Section 6.2.4 shall
continue beyond the termination of Executive’s employment with the Company, but
if Executive is called upon to render such assistance after the termination of
such employment, Executive shall be entitled to a fair and reasonable rate of
compensation for such assistance.  Executive shall, in addition, be entitled to
reimbursement of any expenses incurred at the request of the Company relating to
such assistance.
 
6.2.5.         Prior Contracts and Inventions; Information Belonging to Third
Parties.  Executive represents that there are no contracts to assign Inventions
between any other person or entity and Executive.  Executive further represents
that (a) Executive is not obligated under any consulting, employment or other
agreement which would affect the Company’s rights or my duties under this
Agreement, (b) there is no action, investigation, or proceeding pending or
threatened, or any basis therefor known to Executive involving Executive’s prior
employment or any consultancy or the use of any information or techniques
alleged to be proprietary to any former employer, and (c) the performance of
Executive’s duties as an Executive of the Company will not breach, or constitute
a default under any agreement to which Executive is bound, including, without
limitation, any agreement limiting the use or disclosure of proprietary
information acquired in confidence prior to engagement by the
Company.  Executive will not, in connection with Executive’s employment by the
Company, use or disclose to the Company any confidential, trade secret or other
proprietary information of any previous employer or other person to which
Executive is not lawfully entitled.
 
7

--------------------------------------------------------------------------------


 
6.3.         Non-competition and Non-solicitation.
 
6.3.1.         As Executive:  During Executive’s employment and for a period of
one (1) year after the termination of Executive’s employment with the Company
for any reason, Executive will not, absent the Company’s prior written approval,
directly or indirectly, individually or on behalf of any other person or entity,
whether as principal, agent, stockholder (other than as the holder of not more
than 1% of the combined voting power of the outstanding stock of a public
company), officer or director of any corporation or other business entity, or as
a trustee, fiduciary or in any other similar representative capacity, solicit
any person or entity that engages in (a) providing luxury destination club
vacation opportunities or (b) the ownership and/or operation of a business of
providing luxury destination club vacation opportunities.  Such period is
hereafter referred to as the “Executive Non-Compete Period”.  Executive
acknowledges and agrees that his salary sufficiently compensates, and has been
determined in the understanding that Executive will comply with, the non-compete
obligations set forth herein.
 
6.3.2.         As Seller:  Executive acknowledges that he has received
significant consideration as part of the Contribution Agreement, and that, as a
result, Executive agrees that for a period of thirty (30) months after the
Closing Date, Executive will not, absent the Company’s prior written approval,
directly or indirectly, individually or on behalf of any other person or entity,
whether as principal, agent, stockholder (other than as the holder of not more
than 1% of the combined voting power of the outstanding stock of a public
company), officer or director of any corporation or other business entity, or as
a trustee, fiduciary or in any other similar representative capacity, solicit
any person or entity that engages in (a) providing luxury destination club
vacation opportunities or (b) the ownership and/or operation of a business of
providing luxury destination club vacation opportunities.  Such period is
hereafter referred to as the “Seller Non-Compete Period.”
 
6.3.3.         During Executive’s employment with the Company and until the
conclusion of the Seller Non-Compete Period and the Executive Non-Compete
Period, Executive will not, directly or indirectly, recruit, solicit or induce,
or attempt to recruit, solicit or induce any employee or employees of the
Company to terminate their employment with, or otherwise cease their
relationship with, the Company.
 
6.3.4.         During Executive’s employment with the Company and until the
conclusion of the Seller Non-Compete Period and the Executive Non-Compete
Period, Executive will not, directly or indirectly, solicit, divert or take
away, or attempt to solicit, divert or take away, the business or patronage of
any of the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company.
 
8

--------------------------------------------------------------------------------


 
6.4.         If any restriction set forth in this Section 6 is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities, it shall be
interpreted to extend only over the maximum period of time or range of
activities as to which it may be enforceable.
 
6.5.         The restrictions contained in this Section 6 are necessary for the
protection of the business and goodwill of the Company and are in exchange for
payments made to Executive for Executive’s ownership interest in the Company and
for the consideration received as part of the Contribution Agreement, are
considered by Executive to be reasonable for such purpose.  Executive agrees
that any breach of this Section will cause the Company substantial and
irrevocable damage and therefore, in the event of any such breach, in addition
to such other remedies which may be available, the Company shall have the right
to seek specific performance and injunctive relief.  The Company shall be
entitled to recover its reasonable attorneys’ fees in the event it prevails in
such an action.
 
7.           Other Agreements.  Executive represents that Executive’s
performance of all the terms of this Agreement as an Executive of the Company
does not and will not breach any (i) other agreement to keep in confidence
proprietary information, knowledge or data acquired by Executive in confidence
or in trust prior to Executive’s employment with the Company or (ii) other
agreement to refrain from competing, directly or indirectly, with the business
of any previous employer or any other party.
 
8.           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon (a) a personal delivery
or (b) by registered or certified mail, postage prepaid.
 
9.           Entire Agreement.  This Agreement, together with any equity
agreements executed by Executive and the Company (either prior to or in
conjunction with this Agreement) which agreements shall become part of this
Agreement, embody the entire agreement and understanding between the parties
hereto with respect to the subject matter hereof and supersedes all prior oral
or written agreements and understandings relating to the subject matter hereof,
including Executive’s Executive Employment Agreement, dated August 3, 2007,
entered into between Executive and Ultimate Resort Holdings, LLC (the “Prior
Employment Agreement”).  Executive hereby expressly acknowledges and agrees
that, as of the Commencement Date of this Agreement, the Prior Employment
Agreement shall no longer be in full force and effect, and that neither party to
the Prior Employment Agreement shall have any further obligation to perform
thereunder, including, without limitation, that Executive shall not be entitled
to receive any amounts provided for under Sections 3, 4 and 6 of the Prior
Employment Agreement.  No statement, representation, warranty, covenant or
agreement of any kind not expressly set forth in this Agreement will affect, or
be used to interpret, change or restrict, the express terms and provisions of
this Agreement.
 
9

--------------------------------------------------------------------------------


 
10.           Amendment.  This Agreement may be amended or modified only by a
written instrument executed by both the Company and Executive.
 
11.           Governing Law and Jury Waiver.  This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the State of Florida
without regard to principles of conflicts of laws thereunder.  The parties agree
to irrevocably waive any right to trial by jury in such an action.
 
12.           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of both parties and their respective successors and
assigns, including any corporation into which the Company may be merged or which
may succeed to its assets or business, provided, however, that the obligations
of Executive are personal and shall not be assigned by him.
 
13.           Taxes.  All payments required to be made by the Company to
Executive under this Agreement shall be subject to the withholding of such
amounts for taxes and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to any applicable law or regulation.  To
the extent applicable, it is intended that the provisions of this Agreement
comply with Code Section 409A or be exempt therefrom, and this Agreement shall
be administered, and all provisions of this Agreement shall be construed, in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.  In the event that any severance payments or benefits
hereunder are determined by the Company to be in the nature of nonqualified
deferred compensation payments, Executive and the Company hereby agree to take
such actions as may be mutually agreed to ensure that such payments or benefits
comply with the applicable provisions of Section 409A of the Code and the
official guidance issued thereunder.  Notwithstanding the foregoing, the Company
does not guarantee the tax treatment or tax consequences associated with any
payment or benefit arising under this Agreement.
 
14.         Miscellaneous.
 
  14.1.        No Waiver.  No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other
right.  A waiver or consent given by the Company on any one occasion shall be
effective only in that instance and shall not be construed as a bar or waiver of
any right on any other occasion.
 
  14.2.         Captions.  The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.
 
  14.3.        Severability.  In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.
 
10

--------------------------------------------------------------------------------


 
  14.4.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which, taken
together, shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.


/s/ Jim Tousignant 
 
JIM TOUSIGNANT
       
SECURE AMERICA ACQUISITION
CORPORATION
       
By:
/s/ C. Thomas McMillen
 
Its:
Co-CEO 
 


 
11

--------------------------------------------------------------------------------

 